                                                                    ORIGINAL
AO 9JC (08/18) Warrant bv Telephone or Other Reliable Electronic Means                     0 Original                  O Duplicate Original


                                            UNITED STATES DISTRICT COURT
                                                                             for the
                                                                    District of Oregon

                    In the Matter of the Search of                              )
                (Briefly describe the property to be searched                   )
                 or identify the person by name and addres:,)                   )       Case No.   3 :2 1-mc-768 B
       U.S. Priority Mail Express parcel EJ199094803US                          )
                 as described in Attachment A-2                                 )
                                                                                )

                   WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To :         Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or prope1ty located in the   _ _ _ _ _ _ _ _ _ District of                         Ore on
(ident!fj1the person or describe the property to be searched and give its location):

  U.S. Priority Mail Express parcel EJ199094803US as described in Attachment A-2 .




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property 10 be seized):

  The information and items set forth in Attachment B hereto.




             YOU ARE COMMANDED to execute this warrant on or before                    July 16, 2021         (no! 10 exceed 14 day:,)
       10'   in the daytime 6:00 a.m. to I 0:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to        U.S. Magistrate Judge JOLIE A. RUSSO, via Clerk
                                                                                                        (United Slates lvfagistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immed iate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authori ze the officer executing this warrant to delay noti ce to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for _ _ days (not to exceed 30) □ until, the facts justifying, the later specific date of


Date and time issued:


                                                                                       ON . JOLIE A. RUSSO , United States Magistrate Judge
                                                                                                              Prinled name and !itle
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)


                                                                                     Return
Case N o.:                                   Date and time w arrant executed:                            Copy of warrant and inventory left w ith:
 3:21-mc-768 B                                 07 /06/21, 1:40 PM PDT                                      USPS Priority Mail Express EJ199094803US
Inventory made in the presence of:
 GA Ryan Glaser
Inventory of the property taken and name(s) of any person(s) seized:

 Items used to conceal the presence of U.S. Currency including :

 USPS Priority Mail Flat Rate Box
 Puma Backpack
 Vacuum Seal Bags

 and U.S. Currency in the following amount:

   21 3x $100=$ 21,300
   244 X $50 = $ 12,200
   725 X $20 = $ 14,500
       2 X $10 = $ 20
       0 X $5 = $
       0 X $1         =$
           Total = $48,020
 ///////////////////////////////////////////////////l//ll/////llll/l/!/I/I//NOTHING FOLLOWS//////////////////////////////////////////////////////////////////////////////////////////




                                                                                Certification


         I declare under penalty of perjury that thi s inventory is correct and was returned along w ith the ori ginal warrant to the
des ignated judge .




Date:               07/09/21
                                                                                                                   Executing '611--:Wd signature

                                                                                                          David L. Hardin , U.S. Postal Inspector
                                                                                                                       Printed name and title
                                              Attachment A-2

                                         Parcel to be Searched:

The following U.S. Postal Service parcel, presently in the possession of the U.S. Postal

Inspection Service at the USPIS Portland Domicile, 7007 NE Cornfoot Road, Portland, Oregon,

97218:

                         DESCRIPTION OF THE SUBJECT PARCEL

                                          Subject Parcel 2

 U.S. Priority Mail Express parcel number:                                  EJI 99094803US

 Sender name and address:                                                   R. Jones
                                                                            8333 Norristown Dr
                                                                            Norfolk VA 23518

 Recipient name and address:                                                J. Jones
                                                                            2468 NW Marken St
                                                                            Bend, Oregon 97703


 Parcel Type:                                                               USPS Priority Mail Flat Rate Box


                                                                PRIORITY~
                                                                            MAIL


                                          ---·
                                          ....
                                          .   ,...........do!IUll6iklfis.
                                                                                   r __           7




                     MEDIUM FLAT RATE BOX
                    OffcRAJF • N«WOOHT




                    TRACKED• INSURED

                     lllillm11111111m1
                       PS0001100QO(l1




Attachment A-2                                                                                                 Page I of I
                                       ATTACHMENT B

                                        Items to Be Seized

       The items to be searched for, seized, and examined, are those items in the Subject Parcel

1 and Subject Parcel 2 located at 7007 NE Cornfoot Road , Portland, Oregon, 97218,

referenced in Attachments A-I and A-2, that contain evidence, contraband, fruits , and

instrumentalities of violations of: Unlawful Use of the U.S. Mail with Intent to Distribute

Proceeds of Unlawful Activity, in violation of 18 U.S.C. § 1952(a)(I); the Unlawful Use ofa

Communication Facility (U.S. Mail) to Distribute Controlled Substances, in violation of21

U.S.C. § 843(b) and Conspiracy to commit this offense, in violation of21 U.S.C. § 846; the

Distribution of Controlled Substances in violation of21 U.S.C. § 84l(a)(l), and Conspiracy to

commit this offense, in violation of 21 U.S.C. § 846 ; and/or criminal forfeiture related to drug

trafficking, as provided in 21 U.S.C. § 853. The items to be seized cover the period of October

I, 2020 through the date of the execution of the search warrant.

       l.      Controlled substances, including marijuana, methamphetamine, cocaine, heroin,
               and any other illegal controlled substance listed in DEA Scheduling of Controlled
               Substances;
       2.      Currency and proceeds of controlled substance trafficking;
       3.      Packaging material and contents; and
       4.      Any items of identification, records, correspondence, accounts, ledgers, pay-and-
               owe sheets, or other documents associated with the manufacture, distribution, or
               possession of controlled substances or the possession or distribution of currency
               and proceeds of controlled substance trafficking, or with the laundering of
               monetary instruments.




Attachment B                                                                                  Page 1
                                                                                     Revised August 2020
